Title: From John Adams to Robert Walsh, Jr., 18 January 1820
From: Adams, John
To: Walsh, Robert, Jr.



dear Sir.
Montezillo Janry. 18th. 1820

you have run me still deeper in your debt by the precious present, of your remarks on the Missouri question— I have read it with complete satisfaction—
“And now I say take up the Bridge”— I heard in Paris a Tale—on some great day, there was a sublime procession, of Infantry and Cavalry in all the Pride and Pomp, and circumstances of grievous War—& the whole City was assemble to see it pass over the Bridge— The Royal Family had passed, and all the ministers of State— And these were followed by the Foreigen Ambassadores—among whom was Buckingham King James the first—favourite Steney— This Man was represented to be the finest Gentlemen in Europe, the handsomest face the most imposing figure, the most graceful Attitudes and Sir— Mounted on the finest Horse in the World—in the Richest Companies Coaparison that Europe could afford—for every thing in this Legion was tin teh superlatives when this Personage passed— He excited a Universal short of the Populace—and a Cry of take away the Bridge—as much as to say, let nothing pass hereafter—to diminish our ideas of perfection.— I had before read twenty things upon the Subject—and even Mr Kings Speeches—and Mr Websters Review of Judge Storys Charge to a jury—published in the North—American Review—by both of which I was greatly instructed and delighted—but now I shall read no more upon the Subject of Slavery in Missouri—but I am very anxious for the decision because I think it will stamp our National Character and lay a foundation for Calamities, if not disunion—
I am Sir once more your obliged / friend and humble Servant

John Adams